Citation Nr: 0925628	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-17 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 
1968 and December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  In that decision, the RO denied entitlement 
to service connection for PTSD.  The Veteran's claim file was 
subsequently transferred to the RO in Newark, New Jersey.

In his June 2007 substantive appeal (VA Form 9), the Veteran 
requested a travel board hearing before a Veterans Law Judge.  
In a May 2008 letter, the Veteran, through his 
representative, withdrew his request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The VA adjudication manual instructs that requests for 
stressor verification must include, among other things, a 
two-month specific date range during which the claimed 
stressors occurred.  See M-21, Part III, chapter 5, § 5.14 
(c)(3) (Nov. 18, 2004).  The most recent rewrite of the 
manual retains this requirement.  See M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D, 15(c) (Sept. 29, 2006) 
(indicating that information in requests to JSRRC should 
include month and year during which the stressful event 
occurred and noting that JSRRC will research records dated 30 
days before and 30 days after).

After certification of the appeal to the Board, the Veteran 
submitted a July 2008 statement providing additional 
information regarding his claimed stressors.  In the June 
2009 informal hearing presentation, the Veteran's 
representative waived initial RO consideration of this 
evidence.

In the July 2008 statement, the Veteran alleges that he was 
stationed in Phu Bai, Vietnam before and during the Tet 
Offensive.  He reports that in January 1968 he was assigned 
to guard duty at a new communications center being 
constructed at that base.  He alleges that while he performed 
guard duty, he received constant rocket and mortar fire.  In 
a July 2008 written statement (VA Form 21-4138), he alleged 
that the above-described incidents occurred between January 
and late February 1968.  The Veteran also reports that he 
made an emergency trip home aboard a mortuary flight to visit 
his sick grandmother and that he witnessed caskets on the 
floor of the C-5 aircraft on which he was traveling.  In its 
June 2009 informal hearing presentation, the Veteran's 
representative alleged that the flight took place in late May 
or early June 1968. 

The Veteran's service personnel records show that he was 
assigned to the 586th Signal Company from November 1967 to 
January 1968, the 459th Signal Batallion beginning in 
February 1968, and Company A of the 37th Signal Batallion 
beginning in May 1968.  The U.S. Army and Joint Services 
Records Research Center (JSRRC) has not yet been contacted.  

In a June 2009 informal hearing presentation, the Veteran's 
representative requested remand of the claim for the RO to 
seek verification of the Veteran's claimed stressors.  The 
Board agrees that a remand is warranted on this basis.  
Therefore, verification of the Veteran's reported in-service 
stressors should be attempted with the JSRRC. 

Accordingly, the case is REMANDED for the following action:

1. Prepare a summary of the claimed in-
service stressors for which there is 
sufficient information to make an 
inquiry, to include dates and assigned 
units.  The claimed in-service stressors 
include receiving rocket and mortar fire 
while performing guard duty of a new 
communications center being constructed 
in Phu Bai, Vietnam between January and 
late February 1968 and witnessing caskets 
on a mortuary flight in late May or early 
June 1968.  This summary, along with a 
copy of the Veteran's DD Form 214 and his 
service personnel records should be sent 
to the JSRRC.  

JSRRC should be asked to provide any 
information that might corroborate the 
alleged stressors.  The Veteran should be 
asked for any additional information 
needed to undertake this research.

2.  If credible supporting evidence of 
any claimed stressor is obtained, 
schedule the Veteran for a VA examination 
to obtain an opinion as to whether the 
Veteran's PTSD is based on the verified 
stressors.

3.  If the appeal remains denied, issue a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order.

If any benefit sought on appeal remains denied, a 
supplemental statement of the case should be issued.  Then 
the case should be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

